                                             THE CITY OF NEW YORK
ZACHARYW. CARTER                            LAW DEPARTMENT                                                 ALIZA BALOG
Corporation Counsel                             100 CHURCH STREET                             Assistant CorporationCounsel
                                                NEWYORK, NY 10007                                   phone: (212)356-1104
                                                                                                        fax: (212)356-1148
                                                                                               e-mail: abalog@law. nyc. gov
                                                                                            E-Mailand Fax Not For Service




                                                                    April 4, 2019


       B ECF
       Honorable Steven I. Locke
       United States Magistrate Judge
       Eastern District of New York
       100 Federal Plaza, Courtroom 820
       Central Islip, New York 11722

                      Re: Patricia Cummings v. The City of New York, et al.,
                          19CV01664(SJF)(SIL)
                            OurNo. 2018-080725

       Dear Judge Locke:

                      I am an Assistant Corporation Counsel in the office of Zachary W. Carter,
       Corporation Counsel of the City ofNew York, attorney for defendants The City ofNew York,
       New York City Department of Education ("DOE"), City of New York Office of Special
       Investigations ("OSI"'); NYC Mayor Bill deBlasio, Giulia Cox, Courtney Ware, Councilman
       Jumaane D. Williams , Councilman Daniel Dromm (together the "City Defendants") in the
       above-referenced matter. Pursuant to Judge Feuerstein's Individual Rule 4(H) referring all non-
       dispositive motions to the assigned magistrate and Your Honor's Individual Rule 4(A)
       encouraging parties to make all non-dispositive motions by letter motion, the City Defendants
       submit this letter motion to respectfully request that the Court transfer this case to the Southern
       District of New York pursuant to 28 U. S. C. § 1404. The City Defendants have conferred with


       OSI is not only misnamed in this action, but it is also not a separate suable entity. OSI is the
      New York City Department of Education's Office of Special Investigations and is part of the
      DOE.

        Councilmember WilliamsisnowthePublicAdvocatefortheCityofNewYork.
 the otherparties inthisactionandtheDailyNews,Mr. Chapman, HechingerInstitute, Dr. Perry,
 andMr. McKelvey have consented to this request. The plaintiff does not consent to this request.
                 [I]t is well settled that a removed actionmay betransferred to a more appropriate
district. " Leinbergerv. ^6^er, 66 F.R. D. 28, 33 (E. D.N. Y. 1975). "When considermg whether
the discretion to transfer should be exercised, the Court considers first whether venue isproper in
the proposed transferee district. " Sati v. Wells Forgo Ins. Servs., 16-cv-02573 (ADS) (AYS),
2016 U. S. Dist. LEXIS 168441, at *4-5 (E. D.N. Y. Dec. 5, 2016). Next, courts consider
'whether transfer will serve the convenience of witnesses and parties and is in the interests of
justice. " Id. "To make this latter determination, the court looks to several factors, including: (1)
 convenience ofwitnesses; (2) convenience ofparties; (3) locus ofoperative facts; (4) availability
of process to compel the attendance of unwilling witnesses; (5) location of relevant documents
and other sources ofproof; (6) relative means ofthe parties; (7) relative familiarity ofthe fomm
with the governing law; (8) weight accorded to the plaintiffs choice of forum and (9) the
interests of justice. " Id. While some cases hold that some of the factors are not at issue for
transfers between the E. D.N. Y. 's Brooklyn Courthouse and the S.D.N. Y. in Manhattan because
those^courthouses "are separated by only four subway stops . ... " See, e. g., Richardson v. City of
New York, 87-CV-214 (PR), 1988 U. S. Dist. LEXIS 16746 at !1;10-11 (E. D.N. Y. Oct. 14, 1988),
that is not the case here, where the Central Islip courthouse is located more than 50 miles from
the S.D.N.Y. in Manhattan.

               As an initial matter, plaintiffs choice of venue should be given little weight as
this case was improperly brought in New York Supreme Court in Suffolk County and the City
Defendants had properly sought to transfer this case to New York County prior to consenting to
another defendant's request to remove this case to federal court. See, e. g.. LevyV. Welsh, \1-
CV-2056 (DLI) (VMS), 2013 U. S. Dist. LEXIS 37840 (E. D.N. Y. Mar. 19, 2013) (transferring
case to S.D.N.Y where there was evidence that plaintiff had engaged in forum shopping). The
City Defendants should not be held in the position of having to withhold consent to remove a
case, so as to avoid having the case assigned to a court 50 miles from where it would have been
should plaintiff had properly brought the case in an appropriate state court forum. Specifically,
New York Civil Practice Law and Rules ("CPLR") § 504(2) specifies where venue for actions
brought against the DOE and its employees is proper and CPLR §504(3), specifies where venue
for actions brought against the city of New York and its officers is proper. Pursuant to both
subsections, venue in Suffolk County was improper because: (1) defendant DOE, and the
defendants who are employees ofthe DOE, can only be sued in a county in which it is situated;
(2) the DOE is not situated in Suffolk, but it is situated in New York; (3) defendant City, and the
Mayor and Councilmembers, must be sued in the county within the city in which the claims
arose, or if they arose outside of the city, in New York County; (4) the majority of the events
described in the Summons with Notice - if not all of them - arose in the Bronx or in New York
County; and (5) to the extent the events can be said to have arisen outside of the city, then New
York is the proper venue to bring this action.

               Accordingly, in compliance with CPLR § 51 l(b), on February 19, 2019, the City
Defendants served plaintiffwith a demand to change venue to New York County. SeeDemand
to Change Venue, Attached as Exhibit A. Plaintiff had five days after service of the demand to
serve an affidavit showing that Suffolk County was the venue. Plaintiff never served an
affidavit. See Docket of Suffolk County Action, Attached as Exhibit B. Accordingly, as set
forth in the Notice of Removal, and in accordance with the CPLR, on March 4, 2019, City
Defendants served the parties with a motion to change venue to New York County in Supreme
Court New York County. See Motion to Change Venue, Attached as Exhibit C. That motion
was returnable on March 26, 2019. Thus, had this case remained in Supreme Court, the City
Defendants had a high likelihood of success on their motion as the New York Appellate
Division, Second Department has explained that where, as here, a plaintiff selected an improper
venue, she "forfeits the right to choose the place of venue . ... " Burstein v. Fazzari, 239 A. D. 2d
375, 375 (2d Dep't 1997). The Second Department has further stated that where, as here, the City
Defendants followed the procedures set forth in CPLR §§ 510 and 511 "the motion should be
granted - particularly, where, as here, the plaintiff failed to serve an affidavit showing that the
county specified by the defendant was improper or that the county specified by the plaintiff was
proper. " Id. (citations omitted and emphasis added). Accordingly, plaintiffs' choice of venue of
Suffolk County was improper and should be afforded little weight.
               In this case, venue is plainly proper in the S.D.N. Y. and it is in the interests of
justice and the convenience of witnesses and the parties that this case be transferred to the
 S.D.N. Y. Plaintiff is a former probationary DOE teacher at a middle school located at 577 East
179 Street in the Bronx who seeks damages, related to the termination ofher employment by the
DOE, which is based at 52 Chambers Street in Manhattan. Defendant OSI, which is part of the
DOE and investigated certain allegations against plaintiff, is located at 65 Court Street in
downtown Brooklyn, 2. 5 miles from the S.D.N. Y. Defendants Cox and Ware are the principal
and an AP of the school in the Bronx where plaintiff taught. Therefore, the locus of operative
facts, as well as all of the relevant documents and witnesses related to plaintiffs termination,
with the exception of the OSI documents, are located in Manhattan or the Bronx and within the
S.D.N.Y. Plaintiff also seeks damages related to certain statements allegedly made by some of
the City Defendants related to a lesson taught by the plaintiff to her middle school students.
Mayor de Blasio, Public Advocate Williams and Councilmember Dromm all maintain offices in
Manhattan. Thus, the locus ofthe operative facts, as well as much of the relevant documents and
witnesses related to their statements, are also located in Manhattan. Further, upon information
and belief, nearly all ofthe other defendants are also located within the City ofNew York.

                Accordingly, City Defendants respectfully submit that not only is venue proper in
the S. D.N. Y., but it is in the interest ofjustice and will serve the convenience of the parties and
witnesses to transfer this case there. See Leinberger v. Webster, 66 F. R. D. 28, 34 (E. D.N. Y.
1975) (transferring case removed from Supreme Court, Queens County to the E. D.N. Y. to
Vermont and holding that "[p]laintiffs choice of forum is not as rigidly adhered to if all the
operative facts occurred elsewhere. "); c. f., Fedele v. Harris, 18 F. Supp. 3d 309, 318 (E. D.N. Y.
2014) (transferring case pursuant to 28 U. S. C. § 1406 which concerned plaintiffs' suspension
from the NewYork State Department ofTaxation and Financeto Northern District ofNew York
where "[a]ll the allegations which form the basis of the Plaintiffs complaint occurred at the
DTF's office in Albany" even though the plaintiffs lived in Nassau County or the City of New
York). In the alternative, should the Court decline to transfer this case to the S.D.N. Y., City
Defendants respectfully request that the Court cancel this case's designation as a "Long Island
case" and reassign the case to the Brooklyn Courthouse, which is within the City ofNew York,
pursuant to the Guidelines for the Division of Business Among District Judges.

               Thank you for your consideration of this request.
                                   Respectfully Submitted,



                                   Ali J. Balo
                                   Assistant Corporation Counsel


ec:   Counsel ofRecord (via ECF)
